DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-18 are pending.
Claim(s) 1-18 are rejected.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/13/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings submitted on 02/28/2021 are acceptable for the examination purpose.









Claim Rejections - 35 USC § 112
35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1:
	Claim 1 recites in step B, “(B) initiating a scan, at a beginning of a scan period, by a process controller to obtain a current set of measured values of the CVs;” 
	There is insufficient antecedent basis for the limitation “a process controller” in the claim.
	For the examination purpose, the above described limitation is construed as, “ the process controller”
	Appropriate correction is required.

Claim 1:
	Claim 1 recites in step B, “(B) initiating a scan, at a beginning of a scan period, by a process controller to obtain a current set of measured values of the CVs;” and further recites in step (C)(i), “(i) initiating generation, using the current set of measured values of the set of CVs.”
	There is insufficient antecedent basis for the limitation “a current set of measured values of the CVs” in step B of the claim.
set of CVs.”
	Appropriate correction is required.
	
Claim 2:
	Claim 2 recites, “any values included in the first move plan” in line 3. 
	There is insufficient antecedent basis for the limitation “any values included in the first move plan” in the claim.
	For the examination purpose, the above described limitation is construed as, “any values of the set of values included in the first move plan.”
	Appropriate correction is required.

Claim 2:
	Claim 2 recites, “the first move plan violate a constraint, so that the first move plan no longer results in a constraint violation” in lines 3-4. 
	There is insufficient antecedent basis for the limitations “a constraint” and “a constraint violation” in the claim.
	For the examination purpose, the above described limitation is construed as, “the first move plan violate a constraint of the set of constraints, so that the first move plan no longer results in the violation of the  constraint ”
	Appropriate correction is required.


Claim 3:
	Claim 3 recites, “next set of measured values for the CVs” in line 4 
	There is insufficient antecedent basis for the limitation “next set of measured values for the CVs” in the claim.
	For the examination purpose, the above described limitation is construed as, “next set of measured values  of the set of CVs”
	Appropriate correction is required.

Claim 3:
	Claim 3 recites in step (i), “model inputs for the process model” in lines 6-7. 
	There is insufficient antecedent basis for the limitation “model inputs for the process model” in the claim.
	For the examination purpose, the above described limitation is construed as, “the model inputs for the process model”
	Appropriate correction is required.

Claim 3:
	Claim 3 recites in step (i) (a), “a second unconstrained solution including a series of unbounded move plans” in lines 7-8. 
	There is insufficient antecedent basis for the limitation “a second unconstrained solution including a series of unbounded move plans” in the claim.
	For the examination purpose, the above described limitation is construed as, “a second unconstrained solution including a second series of unbounded move plans”


Claim 3:
	Claim 3 recites in step (i) (b), “a second constrained solution including a series of bounded move plans” in lines 9-10. 
	There is insufficient antecedent basis for the limitation “a second constrained solution including a series of bounded move plans” in the claim.
	For the examination purpose, the above described limitation is construed as, “a second constrained solution including a second series of bounded move plans”
	Appropriate correction is required.

Claim 3:
	Claim 3 recites in step (ii), “a first move plan from the series of bounded move plans” in lines 12-13. 
	There is insufficient antecedent basis for the limitation “a first move plan from the series of bounded move plans” in the claim.
	For the examination purpose, the above described limitation is construed as, “a first move plan from the second series of bounded move plans”
	Appropriate correction is required.

Claim 3:
	Claim 3 recites in step (iii), “a first move plan from the series of unbounded move plans” in lines 15-16. 

	For the examination purpose, the above described limitation is construed as, “a first move plan from the second series of unbounded move plans”
	Appropriate correction is required.

Claim 4:
	Claim 4 recites, “the scan period is a regular scan period that is the same length at every scan.” in lines 1-2. 
	There is insufficient antecedent basis for the limitation “the same length” in the claim.
	For the examination purpose, the above described limitation is construed as, “ same length”
	Appropriate correction is required.

Claim 7:
	Claim 7 recites, “eliminate values that result in a violation of a constraint.” in lines 2-3. 
	There is insufficient antecedent basis for the limitation “a violation of a constraint” in the claim.
	For the examination purpose, the above described limitation is construed as, “ the violation of a constraint of the set of constraints”
	Appropriate correction is required.
Claim 8:
	Claim 8 recites, “that result in a violation of a constraint” in lines 2-3. 
	There is insufficient antecedent basis for the limitation “a violation of a constraint” in the claim.
	For the examination purpose, the above described limitation is construed as, “ the violation of a constraint of the set of constraints”
	Appropriate correction is required.

Claim 9:
	Claim 9 recites in step A, “(A) initiate a scan, at a beginning of a scan period, by a process controller to obtain a current set of measured values of the CVs;” 
	There is insufficient antecedent basis for the limitation “a process controller” in the claim.
	For the examination purpose, the above described limitation is construed as, “ the process controller”
	Appropriate correction is required.

Claim 9:
	Claim 1 recites in step A, “(A) initiate a scan, at a beginning of a scan period, by a process controller to obtain a current set of measured values of the CVs;” and further recites in step (B)(i), “(i) initiating generation, using the current set of measured values of the set of CVs.”

	For the examination purpose, the above described limitation of step A is construed as, “a current set of measured values of the set of CVs.”
	Appropriate correction is required.

Claim 10:
	Claim 10 recites, “any values included in the first move plan” in line 3. 
	There is insufficient antecedent basis for the limitation “any values included in the first move plan” in the claim.
	For the examination purpose, the above described limitation is construed as, “any values of the set of values included in the first move plan.”
	Appropriate correction is required.

Claim 10:
	Claim 10 recites, “the first move plan violate a constraint, so that the first move plan no longer results in a constraint violation” in lines 3-4. 
	There is insufficient antecedent basis for the limitations “a constraint” and “a constraint violation” in the claim.
	For the examination purpose, the above described limitation is construed as, “the first move plan violate a constraint of the set of constraints, so that the first move plan no longer results in the violation of the  constraint ”
	Appropriate correction is required.
Claim 11:
	Claim 11 recites, “next set of measured values for the CVs” in line 4 
	There is insufficient antecedent basis for the limitation “next set of measured values for the CVs” in the claim.
	For the examination purpose, the above described limitation is construed as, “next set of measured values  of the set of CVs”
	Appropriate correction is required.

Claim 11:
	Claim 11 recites in step (i), “model inputs for the process model” in lines 6-7. 
	There is insufficient antecedent basis for the limitation “model inputs for the process model” in the claim.
	For the examination purpose, the above described limitation is construed as, “the model inputs for the process model”
	Appropriate correction is required.

Claim 11:
	Claim 11 recites in step (i) (a), “a second unconstrained solution including a series of unbounded move plans” in lines 7-8. 
	There is insufficient antecedent basis for the limitation “a second unconstrained solution including a series of unbounded move plans” in the claim.
	For the examination purpose, the above described limitation is construed as, “a second unconstrained solution including a second series of unbounded move plans”


Claim 11:
	Claim 11 recites in step (i) (b), “a second constrained solution including a series of bounded move plans” in lines 9-10. 
	There is insufficient antecedent basis for the limitation “a second constrained solution including a series of bounded move plans” in the claim.
	For the examination purpose, the above described limitation is construed as, “a second constrained solution including a second series of bounded move plans”
	Appropriate correction is required.

Claim 11:
	Claim 11 recites in step (ii), “a first move plan from the series of bounded move plans” in lines 12-13. 
	There is insufficient antecedent basis for the limitation “a first move plan from the series of bounded move plans” in the claim.
	For the examination purpose, the above described limitation is construed as, “a first move plan from the second series of bounded move plans”
	Appropriate correction is required.

Claim 11:
	Claim 11 recites in step (iii), “a first move plan from the series of unbounded move plans” in lines 15-16. 

	For the examination purpose, the above described limitation is construed as, “a first move plan from the second series of unbounded move plans”
	Appropriate correction is required.

Claim 12:
	Claim 12 recites, “the scan period is a regular scan period that is the same length at every scan.” in lines 1-2. 
	There is insufficient antecedent basis for the limitation “the same length” in the claim.
	For the examination purpose, the above described limitation is construed as, “ same length”
	Appropriate correction is required.

Claim 15:
	Claim 15 recites, “eliminate values that result in a violation of a constraint” in lines 2-3. 
	There is insufficient antecedent basis for the limitation “a violation of a constraint” in the claim.
	For the examination purpose, the above described limitation is construed as, “ the violation of a constraint of the set of constraints”
	Appropriate correction is required.
Claim 16:
	Claim 16 recites, “that result in a violation of a constraint” in lines 2-3. 
	There is insufficient antecedent basis for the limitation “a violation of a constraint” in the claim.
	For the examination purpose, the above described limitation is construed as, “ the violation of a constraint of the set of constraints”
	Appropriate correction is required.

Claim 17:
	Claim 17 recites in step (C), “such that the value for each MV in each of the series of move plans is unbound by the set of constraints”. 
	There is insufficient antecedent basis for the limitation “the value for each MV” in the claim.
	For the examination purpose, the above described limitation is construed as, “such that  values for each of the MVs in each of the series of move plans  are unbound by the set of constraints.”
	Appropriate correction is required.

Claim 17:
	Claim 17 recites in step (D)(ii) (a), “identify a first-in-time violation of a constraint.” 
	There is insufficient antecedent basis for the limitation “a constraint” in the claim.
	For the examination purpose, the above described limitation is construed as, “identify a first-in-time violation of a constraint of the set of constraints.”


Claim 17:
	Claim 17 recites in step (D)(ii) (b), “calculate an allowable range for the first MV based on one or more values for the first MV included in move plans scheduled prior to the first-in-time violation;” 
	There is insufficient antecedent basis for the limitation “move plans” in the claim.
	For the examination purpose, the above described limitation is construed as, “calculate an allowable range for the first MV based on one or more values for the first MV included in move plans of the series of move plans that were scheduled prior to the first-in-time violation.”
	Appropriate correction is required.

Claim 17:
	Claim 17 recites in step (D)(iii), “bounding the remaining MVs, from the plurality of MVs, by generating, in an iterative manner, a modified candidate solution including a modified series of move plans for each remaining MV such that each modified candidate solution maintains previously bounded MVs within calculated allowable ranges and such that each successive modified candidate solution includes one less unbound MV than the previous modified candidate solution, wherein the remaining MVs are bounded in an order based on which of the remaining MVs is first to violate a constraint for each modified candidate solution; and” 

	For the examination purpose, the above described limitation is construed as, “bounding remaining MVs, from the plurality of MVs, by generating, in an iterative manner, a modified candidate solution including a modified series of move plans for each of the remaining MVs such that each of the modified candidate solutions maintains previously bounded MVs of the MVs within the calculated allowable ranges and such that each successive modified candidate solution of the modified candidate solutions includes one less unbound MV of the MVs than previous modified candidate solution of the modified candidate solutions, wherein the remaining MVs are bounded in an order based on which of the remaining MVs is first to violate a constraint of the set of constraints for each of the modified candidate solutions; and”
	Appropriate correction is required.

Claim 17:
	Claim 17 recites in step (D)(iv), “after each of the plurality of MVs has been bound such that the last modified candidate solution includes a final series of move plans that does not violate any of the set of constraints, finalizing the constrained solution by storing the last modified candidate solution as the constrained solution;” 

	For the examination purpose, the above described limitation is construed as, “after each of the plurality of MVs has been bound such that last modified candidate solution of the modified candidate solutions includes a final series of move plans that does not violate any of the set of constraints, finalizing the constrained solution by storing the last modified candidate solution as the constrained solution;”
	Appropriate correction is required.

Claim 17:
	Claim 17 recites in step (E)(i), “(i) modifying any values, in a first move plan for the unconstrained solution, that violate any of the set of constraints to achieve a bounded first move plan that does not violate any of the set of constraints,” 
	There is insufficient antecedent basis for the following limitations “a first move plan for the unconstrained solution” and “a bounded first move plan” in the claim.
	For the examination purpose, the above described limitation is construed as, “(i) modifying any values, in a first move plan of the series of move plans for the unconstrained solution, that violate any of the set of constraints to achieve a bounded first move plan of the series of move plans that does not violate any of the set of constraints,”
	Appropriate correction is required.


Claim 17:
	Claim 17 recites in step (F), “when the constrained solution is finalized before the scan period expires, utilizing a first move plan of the constrained solution for the set of controller outputs to control the one or more field devices in accordance with the bounded first move plan.” 
	There is insufficient antecedent basis for the following limitations “a first move plan of the constrained solution” in the claim.
	For the examination purpose, the above described limitation is construed as, “when the constrained solution is finalized before the scan period expires, utilizing a first move plan of the series of move plans of the constrained solution for the set of controller outputs to control the one or more field devices in accordance with the bounded first move plan.”
	Appropriate correction is required.

Claims 2-8:
	Based on their dependencies in claim 1, claims 2-8 also include same deficiencies as claim 1; therefore, for the same reasons as described above in claim 1, claims 2-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.



Claims 10-16:
	Based on their dependencies in claim 9, claims 10-16 also include same deficiencies as claim 9; therefore, for the same reasons as described above in claim 9, claims 10-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 18:
	Based on their dependencies in claim 17, claim 18 also includes same deficiencies as claim 17; therefore, for the same reasons as described above in claim 17, claim 18 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Allowable Subject Matter
Claims 1, 9, and 17 include allowable subject matter.
Claim 1, 9, and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
If independent claims 1, 9, and 17 overcome the above described rejection(s) under 35 U.S.C. 112(b) set forth in this Office action, the dependent claims 2-8, 10-16, and 18 will include allowable subject matter based on their dependencies on their corresponding independent claims 1, 9, and 17 respectively.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892 Notice of Reference Cited document.
US20180363580A1 - Model predictive control systems and methods for increasing computational efficiency:
	Jin et al. teaches, utilizing a model predictive control (MPC) module with an MPC solver to determine optimal positions of a plurality of actuators subject to constraints, optimizing a cost function for a set of actuator duty cycles for controlling positions of the plurality of actuators, determining if the MPC solver has determined optimal actuator positions for the plurality of actuators, and applying a linear quadratic regulator (LQR) solution if the MPC solver fails to determine optimal actuator positions for the plurality of actuators (¶5). However, doesn’t explicitly teach, the specific steps of the methods described by all the limitations of claims 1 and 17, and the specific steps performed by the system taught by all the limitations of claim 9.

US20070168057A1 - Multi-objective predictive process optimization with concurrent process simulation:
	Blevins et al. teaches, optimizer that uses simulated outputs of the process from the process simulation to develop target values to control the process. The optimizer is utilized concurrently with simulated processes, while maintaining independence between the optimizer and the simulation. These considerations are based on the linear models and multi-objective linear programming optimization. The optimization steady state model is built and updated from the dynamic linear or However, doesn’t explicitly teach, the specific steps of the methods described by all the limitations of claims 1 and 17, and the specific steps performed by the system taught by all the limitations of claim 9.

US20040117766A1 - Integrated model predictive control and optimization within a process control system:
	Mehta et al. teaches, a process control system for controlling a process. Multiple-input/multiple-output controller produces, during each operational cycle of the process control system, multiple control outputs configured to control the process based on multiple measured inputs from the process and based on a set of target values provided to the multiple-input/multiple output controller during each operational cycle of the process control system. The optimizer develops the set of target values for use by the multiple-input/multiple-output controller during each operational cycle of the process control system. The optimizer attempts to minimize or maximize an objective function while keeping a set of control variables within predefined set point limits, a set of auxiliary variables within a set of predefined auxiliary variable limits and a set of However, doesn’t explicitly teach, the specific steps of the methods described by all the limitations of claims 1 and 17, and the specific steps performed by the system taught by all the limitations of claim 9.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239. The examiner can normally be reached M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/M.S./
Examiner
Art Unit 2116



/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116